ORDER

PER CURIAM.
Paul M. Flamion, as personal representative for the estate of Larraine Flamion, and individually (“Flamion”), appeals the judgment of the trial court in favor of *176Christine M. Young, Samuel K. Young, Debra A. Tuck, and Jack L. Tuck, Jr. (collectively referred to herein as “plaintiffs”) on their petition for partition. Flamion argues that the trial court erred in entering its judgment for several reasons. Flamion challenges the court’s determination that the property transfers in question constituted completed gifts, the finding that the transfer resulted in an equal and proportionate interest in certain property among plaintiffs and Larraine Flamion, the finding that the joint tenant relationships were not destroyed by the action for partition, and the order of an accounting.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).